DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 10/04/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
Claim Objections
Claim 9 is objected to because it recites “the rear bumper” instead of “the rear bumper of the leader”. Appropriate correction is required to maintain consistency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8
“a follower driving information”: the claim already discloses “a follower” previously in the claim; this term is considered indefinite because it is unclear if the driving information acquired is for the follower recited earlier in the claim or a different one; [for examination purposes it is interpreted as “driving information of the follower recited previously]);
“a leader driving information”: the claim already discloses “a leader” previously in the claim; this term is considered indefinite because it is unclear if the driving information acquired is for the leader recited earlier in the claim or a different one; [for examination purposes it is interpreted as “driving information of the leader recited previously]);
“the server”: there is insufficient antecedent basis for a server in the claim, rendering it indefinite;
Claims 9-14 depend from claim 8, include all of its limitations, and do not cure its deficiencies; thus, they are rejected under the same rationale.
Claim 9 recites absolute and relative positioning information. These terms are considered indefinite because (i) absolute: The term "absolute" in this claim is a relative term which renders the claim indefinite; the term “absolute" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or conditions the positioning information is considered “absolute”, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; (ii) positioning information: it is unclear what this information comprises, what is includes, or what it excludes; for example, it is unclear whether the positioning information is GPS, odometry, latitude, or longitude data in the form of points or coordinates, or if it is path/trajectory tracking data (multiple positions linked to form a path, route, or trajectory). Claims 10-14 depend from claim 9, include all of its limitations, and do not cure its deficiencies; thus, they are rejected under the same rationale.

Claims 13 and 14:
Claim 13 recites, “an error between the absolute positioning information with the commanded path”. This limitation is considered indefinite because (i) “an error”: it is unclear where this error comes from, how it is calculated, measured or obtained; thus, this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, wherein the omitted steps are: calculating/ estimating/ obtaining an error between the absolute positioning information and the commanded path (See MPEP § 2172.01); (ii) given that the source and form of the positioning information is undefined/unknown (see claim 9 rejection) it is unclear how positioning information is compared to a path (i.e. if the positioning information comprises explicit position values/coordinates of the vehicle, while the path is a line/trajectory comprising several points/positions/coordinates, the two are considered incomparable entities). 
Claims 13 and 14 recite, “leader correction information” and “follower correction information”. These terms are considered indefinite because they do not define or specify the boundaries, inclusions, and exclusions of “correction information”. In other words, correction information could be anything from the error/deviation/offset itself to correction factors rendering the driving of the vehicle such as, steering angle, a distance , braking force. Furthermore, the term “information” makes it unclear if the “correction information” should be interpreted as a value, number, or just as a warning, message, or navigation direction. 
Claims 13 and 14 recite “leader local time”. This term is indefinite because it is unclear what the leader local time refers to, and how it is different from the follower time or a regular time at which the fleet of vehicles is travelling.
Claim 14 depends from claim 13, includes all of its limitations, and does not cure its deficiencies, rendering it rejected under the same rationale. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindan et al. (US 20200393847A1; “Govindan”).
Regarding claim 8 , Govindan discloses a self-driving coordination control method performed by a self-driving coordination system applied to an all-self-driving vehicle fleet having a leader and a follower (Abstract; Fig. 1), wherein the leader goes forward along a commanded path and the follower follows the leader ([0004]: “periodically obtaining the leader vehicle location of the leader vehicle; and causing a follower vehicle device to be periodically provided dynamic vehicle navigation information based on the leader vehicle location, wherein the dynamic vehicle navigation information includes directions so that the follower vehicle at least partially follows the leader vehicle”; [0014]; [0016]; [0050]; [0052]; [0056]; [0059] Fig. 2: Leader Vehicle 12, Fig. 6: Follower Vehicle 14’); 
the self-driving coordination system comprises a leader control device mounted in the leader ( Fig. 2; Vehicle electronics 120) and a follower control device mounted in the follower (Fig. 6 (for Vehicle 14’); [0050]; [0093]); 
the leader control device comprises an advanced collecting unit (Fig. 2; [0051]: “vehicle-user interfaces 50-56”; [0060]), a leader communication unit (Fig. 2: Wireless communication device 30), and a leader decision-making and control unit (Leader vehicle device; Fig. 2:  “body control module or unit (BCM) 24, engine control module (ECM) 26, other vehicle system modules (VSMs) 28); and
the follower control device comprises a simplified collecting unit (Fig. 6: radars 462, and lidars 464), a follower communication unit (Fig. 6, Wireless communication device 430), and a follower decision-making and control unit (Fig. 6: AV control unit 460);
receiving a follower driving information by the leader decision-making and control unit ([0105]: “The follower vehicle location can also be sent to the leader vehicle device ( or another leader vehicle device)”; 
receiving a leader driving information by the follower decision-making and control unit [0099]: “the follower vehicle 14' can use other means to obtain the leader vehicle location, such as through receiving the leader vehicle location (e.g., a GNSS location) from a leader vehicle device, from the backend facility 80, and/or from the remote computer(s) 78”; [0100]); 
receiving the leader driving information and the follower driving information by the server ([0105]: “this follower vehicle location can be sent to a remote facility, such as the same remote facility that receives the leader vehicle location”); and 
driving the follower by the follower decision-making and control unit according to the leader driving information ([0094]; [0097]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Givindan in view of Yoshizawa (US 20060274149A1).
Regarding claim 9, Govindan discloses:
the simplified collecting unit comprises a follower distance sensor ([0061]; [0095]; [0096]);
the leader decision-making and control unit transmits an absolute positioning information from the leader driving information of the leader to the follower decision-making and control unit ([0109]: “The follower vehicle can include one or more onboard systems for accepting the navigation inputs (e.g., leader vehicle location) provided by the remote computer system (which was received by the remote computer system from the leader vehicle or other leader vehicle device). The navigation inputs can be used by the follower vehicle ( or other follower vehicle device) to obtain instructions (e.g., dynamic vehicle navigation information) for navigating to the human driver ( or, in the case of an autonomous vehicle, to an AV systems navigation unit included on the follower vehicle)”); and 
the follower decision-making and control unit obtains a relative positioning information of the follower relative to the leader according to the absolute positioning information of the leader ([0089]; [0105]; [0108]; location/position of the follower is obtained along the path joining the leader and the follower, i.e. relative position of the follower with respect to the leader).
However, Givindan does not explicitly state, scanning a rear bumper of the leader to obtain a left-side coordinate, a right-side coordinate, and a middle coordinate of the rear bumper, and identifying a 
On the other hand, Yoshizawa teaches scanning a rear bumper of the leader to obtain a left-side coordinate, a right-side coordinate, and a middle coordinate of the rear bumper (Fig. 3A; Fig. 4A; Fig. 5: points B1-B3; [0074]), and identifying a relative positioning information of the follower relative to the leader according to the middle coordinate ([0085]: “derive a positional relationship between the automobiles A and the automobile B in front, based on an area of the automobile B detected”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Govindan reference, and include features from the Yoshizawa reference, and obtain left, right, and middle coordinates of the rear bumper of the leader vehicle. This will enable a more accurate estimation of the positional relationship between the follower and the leader. 
Regarding claim 10, Govindan discloses the follower distance sensor is an optical distance sensor ([0061]: radar and Lidar; [0095]; [0096]).
Regarding claim 11, Govindan discloses the follower distance sensor is a follower two-dimensional LiDAR sensor ([0061]; [0095]; [0096]: static lidar images and/or lidar images are considered two-dimensional Lidar measurements).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Givindan and Yoshizawa in further view of WUTHISHUWONG et al. (US 20200341476 A1; “WUTHISHUWONG”).
Regarding claim 13, Govindan discloses the leader decision-making and control unit transmits a leader local time, the leader correction information, the commanded path, and the absolute positioning information to the follower decision-making and control unit ([0087]: dynamic navigation information, navigation directions, waypoints; [0107]: “dynamic navigation information including waypoints which are based on travel time, the designated route, and the leader position information”) .

On the other hand, WUTHISHUWONG teaches the leader decision-making and control unit determines whether an error between the absolute positioning information and the commanded path is greater than a leader modification threshold; when the error is greater than the leader modification threshold, the leader decision-making and control unit generates a leader correction information and performs a vehicle control to the leader according to the leader correction information ( Abstract; [0073]; [0074]; [0079]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the Govindan reference, and include features from the WUTHISHUWONG reference, wherein the subject vehicle identify its position/trajectory offset and perform vehicle control accordingly. Doing so would provide better driving control over that the leader vehicle, whose trajectory is to be relied upon/followed by the follower vehicles. 
Regarding claim 14, Govindan discloses the follower decision-making and control unit estimates a follower correction information according to the leader local time, the leader correction information, the commanded path, and the absolute positioning information ([0107]: dynamic navigation information including waypoints which are based on travel time, the designated route, and the leader position information); the follower decision-making and control unit determines whether the follower correction information is greater than a follower modification threshold; and when the follower correction information is greater than the follower modification threshold, the follower decision-making and control unit performs a vehicle control to the follower ([0107]: “the follower vehicle device can be .
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669